DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 February 2021 has been entered. Claims 1-5, 7, 9, 11, 15, 17-19, 21, and 24-30 as amended are pending.

  Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/525,176, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, the ranges of claims 3 and 4 are not present in the prior filed application. The prior application does not disclose all of the monomers recited in claim 5, nor the monomers of claim 9 and 11, the reprocessable composite of claim 18, the monomers of claim 21, nor the silyl ether metathesis of claims 24-30. Neither does the prior filed application suggest the breadth of reaction conditions (elevated temperature, radical initiator, in particular).
As such, those claims are deemed to have an effective filing date of 26 June 2018. The remainder of claims 1, 2, 7, 15, 17 are deemed to have an effective filing dated of 26 June 2017.

Claim Rejections - 35 USC § 102
Claim(s) 3-5, 19, and 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al., “Renewable silicon-containing cross-linked polymers and tuning their properties,” presented at 253rd ACS National Meeting and Exposition, San Francisco, CA, April 2-6, 2017 (“Nishimura”).
Examiner notes that claims 3-5 and 19 are dependent from claims 1 or 2. However, since claims 1 or 2 are deemed to have an effective filing date 26 June 2017, which is less than a year after the Nishimura presentation, the Nishimura reference has previously been disqualified as prior art to those claims.

Nishimura teaches the use of fast exchange crosslinkers having amine groups (p. 7), and as such it can be concluded that the amine groups accelerate the rate of silyl ether exchange. Furthermore, Nishimura teaches the polymers have dynamic, malleable and reprocessable/recyclable characteristics.
Nishimura teaches a ratio of styrene to hydroxyethoxymethylstyrene of 91:9 (p. 8), or 10.1:1, which is within the range of claims 3 and 4.
	As to claim 5, Nishimura teaches a silicon containing polymer comprising a polystyrene based polymer chain that are crosslinked by bis silyl ether crosslinkers (p. 9). Nishimura states that the polymer is reshapable, thus malleable and reprocessable, and dynamic (p. 3), and healing properties may be achieved, thus self healing (p. 4). Nishimura teaches the use of fast exchange cross-linker having NH groups, and thus teaches the catalytic acceleration of the silyl ether exchange.
Nishimura teaches the use of fast exchange crosslinkers having amine groups (p. 7), and as such it can be concluded that the amine groups accelerate the rate of silyl ether exchange. Furthermore, Nishimura teaches the polymers have dynamic, malleable and reprocessable/recyclable characteristics.
Nishimura teaches polymers that are copolymers of styrene (having no pendant hydroxyl or silyl ether group) and a hydroxy ethyoxymethyl styrene (p. 8), the latter of which comprises a pendant hydroxyl group, and thus styrene monomers as required by claim 5. 
	As to claim 19, Nishimura teaches a silicon containing polymer comprising a polystyrene based polymer chain that are crosslinked by bis silyl ether crosslinkers (p. 9). Nishimura states that the polymer is reshapable, thus malleable and reprocessable, and dynamic (p. 3), and healing properties may be 
Nishimura teaches the use of fast exchange crosslinkers having amine groups (p. 7), and as such it can be concluded that the amine groups accelerate the rate of silyl ether exchange. Furthermore, Nishimura teaches the polymers have dynamic, malleable and reprocessable/recyclable characteristics.
Nishimura teaches polymerizing a first portion of styrene, which has no pendant hydroxyl groups, and hydroxyethoxymethylstyrene, which has a pendant hydroxyl group (p. 8). Nishimura teaches polymerizing the monomers in toluene, an organic solvent, with AIBN, a radical initiator (p. 8), at 70 degrees C, to form a polymer chain (p. 8). Nishimura teaches crosslinking the polymer by heating the polymer with bis silyl ether crosslinker (p. 9, teaching fast exchange crosslinker having silyl ether groups) in 1,2-dichlorobenzene, an organic solvent, at 80 degrees, then 120 degrees C, two elevated temperatures (p. 9).
	As to claims 24 and 25, Nishimura teaches a silicon containing polymer comprising a polystyrene based polymer chain that are crosslinked by bis silyl ether crosslinkers (p. 9). Nishimura states that the polymer is reshapable, thus malleable and reprocessable, and dynamic (p. 3), and healing properties may be achieved, thus self healing (p. 4). 
	Nishimura teaches that the crosslinking is formed by formation of Si-O-polymer linkages. Nishimura does not teach that the linkage is by a catalytically accelerated direct silyl ether metathesis reaction, or by an acid catalyst. However, this limitation is characterized as a product by process limitation, for which the patentability is determined by the end product. See MPEP 2113. In this case, the end result of the catalytic crosslinking by silyl ether metathesis is identical Si-O-polymer linkages, the only difference being the byproduct that is not part of the polymer (see applicant’s drawings, Fig. 18). As such, it is presumed that the end product provided by Nishimura is not distinct from the product achieved by silyl ether metathesis.

	As to claim 27, Nishimura teaches the use of styrene derivative monomers (p. 9).

Claim(s) 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0161464 (“Marks”). 
As to claims 24 and 25, Marks teaches a crosslinked polymer, for example, polymers with pendant hydroxyl groups (para. 0129, teaching polyvinylphenol), with bis silyl ether and bis silyl chloride crosslinkers (para 0131, 0135, table 1). While Marks does not state that the polymer is dynamic malleable and self-healing polymer, the crosslinking groups are the same as recited (with respect to claim 2), and therefore it is presumed that such crosslinking is dynamic and self-healing, and moreover teaches that the silyl groups react with –OH groups of the polymer (para. 0061). Moreover, the polymer would be expected to have some degree of malleability, especially where no definition of malleability is provided. Marks further teaches that polymer chains may be crosslinked with a plurality of crosslinkers (para. 0039), but does not teach that the reaction is by catalytically accelerated silyl ether metathesis reaction as required by claim 24, or using an acid catalyst as required by claim 25. However, this limitation is characterized as a product by process limitation, for which the patentability is determined by the end product. See MPEP 2113. In this case, Marks teaches reaction of bis silyl ether crosslinkers with hydroxyl group functional polymers, where the end result of silyl ether exchange and silyl ether metathesis appears the same, that is, an –Si-O- linkage to the polymer (see applicant’s drawings, Fig. .

Claim Rejections - 35 USC § 103
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al., “Renewable silicon-containing cross-linked polymers and tuning their properties,” presented at 253rd ACS National Meeting and Exposition, San Francisco, CA, April 2-6, 2017 (“Nishimura”) in view of US 2017/0327625 (“Du Prez”).
	As to claim 18, Nishimura teaches a silicon containing polymer comprising a polystyrene based polymer chain that are crosslinked by bis silyl ether crosslinkers (p. 9). Nishimura states that the polymer is reshapable, thus malleable and reprocessable, and dynamic (p. 3), and healing properties may be achieved, thus self healing (p. 4). Nishimura teaches the use of fast exchange cross-linker having NH groups, and thus teaches the catalytic acceleration of the silyl ether exchange.
Nishimura teaches the use of fast exchange crosslinkers having amine groups (p. 7), and as such it can be concluded that the amine groups accelerate the rate of silyl ether exchange. Furthermore, Nishimura teaches the polymers have dynamic, malleable and reprocessable/recyclable characteristics.
Nishimura teaches the polymer is reprocessable (p. 15), but does not discuss a composite material. Du Prez teaches vitrimeric materials (para. 0002), and teaches that such vitrimers can be used to form composite materials (para. 0128), and as such suggests that vitrimeric polymeric material (of which the composition of Nishimura is) can be used to form reprocessable composites.

Claims 1, 2, 5, 6, 17-18, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0161464 (“Marks”). 

As such, it would be obvious to prepare the polymers of Marks, using the recited bis silyl ether crosslinkers, including those with amine groups, as taught by Marks, arriving at the invention of claim 1.
As to claim 2, Marks exemplifies polymers of styrene and polyvinyl phenol (para. 0129), therefore a first portion of monomers that do not comprise pendant hydroxyl or silyl ether groups, and second group comprising pendant hydroxyl groups.
As to claim 5, Marks exemplifies styrene monomers (para. 0129).
	As to claim 17, Marks is silent as to the recited characteristics. However, since the crosslinking groups of the polymers of Marks are the same as recited, it is presumed that at least the reprocessing temperature (i.e., the temperature at which crosslinks can break) is autocatalytically controlled, especially where Marks teaches amine functional bis silyl ether crosslinkers.

As such, it would be obvious to use silyl ether crosslinkers as suggested by Marks, in conjunction with hydroxyl functional polymers as taught by Marks, so as to obtain the same resulting polymer of claims 24 and 25.
As to claims 26 and 27, the discussion of Marks with respect to claim 24 is incorporated by reference. Marks exemplifies cPVPS, a copolymer of styrene and vinylphenol, which are styrene monomers as required by claim 27, and which are formed from styrene monomers not having pendant groups, and monomers having pendant hydroxyl groups. While not exemplified as being crosslinked with a bis silyl ether crosslinker, Marks exemplifies such crosslinkers (para. 0131), and as such, the use of silyl ether crosslinkers with polymers having some hydroxyl groups and some non-hydroxyl monomers would be an obvious modification. Referring back to the discussion with respect to claim 24, Marks does not teach that the starting material has pendant silyl ether groups. However, as discussed with claims 24 and 25, this appears to be a product by process limitation, and the resulting crosslinking forming a linkage of –Si-O-polymer appears the same whether the silyl ether crosslinker reacts with hydroxyl groups, or with silyl ether groups (see applicant’s drawings, Fig.18), and it is therefore presumed that the crosslinking between the hydroxyl groups and the silyl ether groups of Marks is structurally the same as that arising from silyl ether functional polymer, and therefore the resulting crosslinked resin would be the same whether starting from hydroxyl or silyl ether functional polymer.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0161464 (“Marks”) as applied to claim 5, further in view of US 7,605,394 (“Marks B”).
As to claims 3 and 4, Marks is silent as to the ratio of first portion to second portion of monomers. Marks B teaches similar compositions for dielectrics, and teaches poly styrene co vinyl phenol crosslinked with a bis silyl chloride crosslinker (cols. 13, 14, Fig. 2, showing structure of C6 crosslinker), and teaches examples having a 50 to 50 molar ratio of styrene (without hydroxyl group) and .

Allowable Subject Matter
Claim 21 is allowed.
Claims 7, 9, 11, 15, and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of Nishimura and Marks, do not teach or suggest crosslinked polymers formed from the specific crosslinkers and monomers recited in claims 7, 9, 11, 15, and 28-30.

Response to Arguments
While new grounds of rejection are set forth above, the following discussion is given in response to those arguments of applicants that still apply to references or rejections over references that are being carried over from the preceding action. Arguments pertaining to any reference or rejection not being carried over are rendered moot and need not be addressed.
	Applicant’s arguments that the claims as now amended are supported in the provisional application, and thus Nishimura is disqualified as a reference, is accepted for some claims, and not for others, as discussed in more detail above. As such, the rejections over Nishimura are maintained for the claims that are not wholly supported in the prior filed application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764